       Case 7:20-cv-00154 Document 45 Filed on 03/22/21 in TXSD Page 1 of 5
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 22, 2021
                          UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §           CIVIL ACTION NO. 7:20-cv-00154
                                      §
4.620 ACRES OF LAND, more or less, in §           Lead Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §
UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §           CIVIL ACTION NO. 7:20-cv-00170
                                      §
8.570 ACRES OF LAND, more or less, in §           Member Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §

                                          ORDER

         The Court now considers the parties’ “Joint Motion for Leave of Court to Extend

Scheduling Order Deadlines.”1 This case commenced in June 2020.2 In October 2020, the Court

originally set the first discovery deadline to designate expert witnesses and provide expert

reports for January 29, 2021.3 In December 2020, the Court revised that deadline to February 5,

2021.4 In January 2021, the United States moved unopposed for an extension of deadlines.5 The


1
  Dkt. No. 44.
2
  Dkt. No. 1.
3
  Dkt. No. 27 at 1.
4
  Dkt. No. 29 at 3.
5
  Dkt. No. 35.


1/5
       Case 7:20-cv-00154 Document 45 Filed on 03/22/21 in TXSD Page 2 of 5




Court granted the extension and continued the deadline to designate expert witnesses and provide

expert reports to March 22, 2021.6 The United States and its expert appraiser were unable to

meet due “in large part due to the February 15-20, 2021 arctic blast which resulted in power

outages throughout Texas, and subsequently, resulted in scheduling conflicts for [the expert

appraiser] because of previous contractual obligations to other clients.”7 The parties subsequently

rescheduled the expert appraisal to March 22, 2021, the same date as the expert designation and

reports deadline.8 In addition, Defendant landowner Fuller Farms intends to conduct further

discovery into the ownership and value of a bollard wall on the property that Defendant contends

affects just compensation for the taking.9 The parties therefore request a 90-day extension to all

deadlines to allow sufficient time to conduct all discovery and potentially settle the case.10

        The parties again incorrectly assert that Federal Rule of Civil Procedure 6(b) governs the

instant motion.11 Rule 6(b) empowers the court to extend the time “[w]hen an act may or must be

done within a specified time.”12 However, Rule 16(b)(4) concerns modifying a scheduling order,

which is what the parties request.13 Under Rule 16(b)(4), a scheduling order “may be modified

only for good cause and with the judge's consent.” “There are four relevant factors to consider

when determining whether there is good cause under Rule 16(b)(4): ‘(1) the explanation for the

failure to timely [comply with the scheduling order]; (2) the importance of the [modification]; (3)

potential prejudice in allowing the [modification]; and (4) the availability of a continuance to




6
  Dkt. No. 36.
7
  Dkt. No. 44 at 4, ¶ 5.
8
  Id.
9
  Id. at 5–6, ¶¶ 7–8.
10
   Id. at 7, ¶ 10.
11
   Compare Dkt. No. 35 at 1, with Dkt. No. 44 at 1.
12
   FED. R. CIV. P. 6(b)(1).
13
   See Dkt. No. 44 at 7, ¶ 10.


2/5
       Case 7:20-cv-00154 Document 45 Filed on 03/22/21 in TXSD Page 3 of 5




cure such prejudice.’”14 “No single factor is dispositive, nor must all the factors be present.”15

“The good cause standard requires the ‘party seeking relief to show that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.’”16

         The Court finds good cause in the parties’ joint request. The Court finds that the two

explanations for the delay are sufficient, that the extension is important to grant adequate time

for discovery and negotiation in this case, and that neither party is prejudiced by the extension

because the request is joint and there is no obvious prejudice caused by delay. Accordingly, the

Court GRANTS the joint motion.17 The Court enters the following schedule pursuant to Federal

Rule of Civil Procedure 16(b). The following actions shall be completed by the dates indicated:

              PRETRIAL EVENTS                                                  DEADLINES
Deadline for all parties to designate expert
witnesses and provide expert reports in
                                                           June 21, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                           July 21, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline. Counsel may by
agreement continue conducting discovery
beyond the deadline, but no extension will be              August 20, 2021
granted because of information acquired in
post-deadline discovery.18

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the              September 6, 2021
issue of just compensation upon briefs and

14
   Springboards To Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 819 (5th Cir. 2019) (alterations in original)
(quoting Squyres v. Heico Cos., 782 F.3d 224, 237 (5th Cir. 2015)).
15
   Sapp v. Mem'l Hermann Healthcare Sys., 406 F. App'x 866, 869 (5th Cir. 2010).
16
   S&W Enters. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting 6A ARTHUR R. MILLER,
MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL PRACTICE AND PROCEDURE § 1522.1 (2d ed. 1990)).
17
   Dkt. No. 44.
18
   See FED. R. CIV. P. 29(b). The parties have Court approval to stipulate to discovery extensions with the indicated
limitation. The parties may not modify deadlines to accomplish Court filings without Court approval. Discovery is
generally not filed. See LR5.4, LR26.1.


3/5
       Case 7:20-cv-00154 Document 45 Filed on 03/22/21 in TXSD Page 4 of 5




evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just
compensation.
N.B.19: Parties may request a jury trial or a
special commission20 or consent to a bench
trial. There is no right to jury trial.21

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary                  October 4, 2021
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.22

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            November 3, 2021
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  December 3, 2021
proposed findings of fact & conclusions of
law).23

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                            January 10, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.




19
   See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
20
   FED. R. CIV. P. 71.1(h).
21
   Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).
22
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).
23
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).


4/5
      Case 7:20-cv-00154 Document 45 Filed on 03/22/21 in TXSD Page 5 of 5




This scheduling order supersedes any earlier schedule, is binding on all parties, and shall not be

modified except by leave of Court upon showing of good cause.24 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 22nd day of March 2021.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge




24
  See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


5/5
